DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Butler US 5,499,063 in view of Miceli US 6,010,215.
Regarding claim 1, Butler discloses (see at least Fig 2, 3, 4, 4A, 9, 10, Col 2, line 65 – Col 5, line 37) an adjustable nose bridge (32) comprising: a mounting body (12); and a nose bridge frame (38); wherein: the nose bridge frame comprises a main body (Fig 3, Fig 10 shows portion 38 surrounds stud 34), an elastic member (Col 3, line 4-8); two ends of the elastic member respectively resiliently about the main body and the mounting body (Fig 2 shows stems 26 and 28 each connect to frame 12) but does not disclose and an adjusting member; and the adjusting member is threadedly engaged with the mounting body and fixes a position of the main body. However, in a similar endeavor, Miceli teaches an adjusting member (Fig 4, Col 4, line 45-48, extension 70); and the adjusting member (Fig 4, extension 70) is threadedly engaged (threaded rod 73, threaded rod 76) with the mounting body (74) and fixes a position of the main body (68). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical mounting device of Butler with the adjustment members of Miceli for the purpose of enhancing pivotal securement of the nosepiece relative to the frame (Miceli, Col 2, line 23).
Regarding claim 2, Butler discloses wherein the adjusting member comprises a connecting portion (56) and a limiting portion (64); the limiting portion is located on an end of the connecting portion (Fig 10); and the limiting portion fixes a position of the main body (Col 3, line 27-30) but does not teach the connecting portion is threadedly (Fig 4, extension 70 and support 72) is threadedly engaged (threaded rod 73, threaded rod 76) with the mounting body (Fig 4, 74). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical mounting device of Butler with the adjustment members of Miceli for the purpose of enhancing pivotal securement of the nosepiece relative to the frame (Miceli, Col 2, line 23).
Regarding claim 3, Butler in view of Miceli discloses the invention as described in claim 2 and Butler further teaches wherein: the mounting body defines a receiving hole (52, 54); the mounting body comprises a first fixing member (50) received in the receiving hole; and the first fixing member is threadedly engaged with the connecting portion (Col 3, line 19-22).
Regarding claim 4, Butler in view of Miceli discloses the invention as described in claim 3 and Butler further teaches wherein: the first fixing member comprises a first fixing portion and a first protruding portion (50, each threaded portion either fixes or protrudes within hole 54); the mounting body further comprises a second fixing member (60); the second fixing member comprises a second fixing portion (58) and a second protruding portion (62); one end of the elastic member is sleeved on the first protruding portion and abuts against the first fixing portion (Fig 10, 50), and another end of the elastic member is sleeved on the second protruding portion and abuts against a side of second fixing portion (Fig 10, 60); and another side of the second fixing portion is in contact with the main body (Fig 10, 58).
(see Annotated Fig 10), a second clamping member (see Annotated Fig 10), and a support member (Fig 3 shows stud 34 above pair of stems that hold pads 66); the first clamping member and the second clamping member cooperatively clamp the support member (Fig 3 shows stud 34 above pair of stems that hold pads 66); and the adjusting member passes through the first clamping member and the second clamping member (see Annotated Fig 10).

    PNG
    media_image1.png
    790
    943
    media_image1.png
    Greyscale

(see at least Fig 2, 3, 4, 4A, 9, 10, Col 2, line 65 – Col 5, line 37) an adjustable nose bridge (32) comprising: a mounting body (12); and a nose bridge frame (38); wherein: the nose bridge frame comprises a main body (Fig 3, Fig 10 shows portion 38 surrounds stud 34), an elastic member (Col 3, line 4-8),; two ends of the elastic member respectively resiliently about the main body and the mounting body (Fig 2 shows stems 26 and 28 each connect to frame 12) but does not disclose an adjusting member (Fig 4, Col 4, line 45-48, extension 70); and the adjusting member (70) threadedly engaged (threaded rod 73, threaded rod 76) with the mounting body (74) and fixes a position of the main body (Col 4, line 45-48 describes rotation of the coupler adjusts the axial distance between the support 72 and the bridge). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical mounting device of Butler with the adjustment members of Miceli for the purpose of enhancing pivotal securement of the nosepiece relative to the frame (Miceli, Col 2, line 23).
Regarding claim 11, Butler discloses wherein the adjusting member comprises a connecting portion (56) and a limiting portion (64); the limiting portion is located on an end of the connecting portion (Fig 10); and the limiting portion fixes a position of the main body (Col 3, line 27-30) but does not disclose the connecting portion is threadedly engaged with the mounting body. However, Miceli teaches the connecting portion (Fig 4, extension 70 and support 72) is threadedly engaged (threaded rod 73, threaded rod 76) with the mounting body (Fig 4, 74). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical mounting device of Butler with the adjustment members of Miceli for the purpose of (Miceli, Col 2, line 23).
Regarding claim 12, Butler in view of Miceli discloses the invention as described in claim 11 and Butler further teaches wherein: the mounting body defines a receiving hole (52, 54); the mounting body comprises a first fixing member (50) received in the receiving hole; and the first fixing member is threadedly engaged with the connecting portion (Col 3, line 19-22).
Regarding claim 13, Butler in view of Miceli discloses the invention as described in claim 12 and Butler further teaches wherein the first fixing member comprises a first fixing portion and a first protruding portion (50, each threaded portion either fixes or protrudes within hole 54); the mounting body further comprises a second fixing member (60); the second fixing member comprises a second fixing portion (58) and a second protruding portion (62); one end of the elastic member is sleeved on the first protruding portion and abuts against the first fixing portion (Fig 10, 50), and another end of the elastic member is sleeved on the second protruding portion and abuts against a side of second fixing portion (Fig 10, 60); and another side of the second fixing portion is in contact with the main body (Fig 10, 58).
Regarding claim 14, Butler in view of Miceli discloses the invention as described in claim 13 and Butler further teaches wherein: the main body comprises a first clamping member (see Annotated Fig 10), a second clamping member (see Annotated Fig 10), and a support member (Fig 3 shows stud 34 above pair of stems that hold pads 66); the first clamping member and the second clamping member cooperatively clamp the support member (Fig 3 shows stud 34 above pair of stems that hold pads 66); and the adjusting member passes through the first clamping member and the second clamping member (see Annotated Fig 10).

    PNG
    media_image1.png
    790
    943
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
The previous 35 U.S.C. 112 rejection previously cited has been addressed and removed in the above office action.
. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	Specifically, with respect to dependent claim 6, the prior art of Butler taken either singly or in combination with any other prior art fails to suggest such an adjustable nose bridge including the specific arrangement: “at least one protrusion; at least one groove is defined in an inner wall of the receiving hole; and each of the at least one protrusion is slidably received in a corresponding one of the at least one groove”. Claims 7-9 are allowable due to dependency on dependent claim 6.
	Specifically, with respect to dependent claim 15, the prior art of Butler taken either singly or in combination with any other prior art fails to suggest such a pair of glasses including the specific arrangement: “at least one protrusion; at least one groove is defined in an inner wall of the receiving hole; and each of the at least one protrusion is slidably received in a corresponding one of the at least one groove”. Claims 16-18 are allowable due to dependency on dependent claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872